Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 1-20 are presented for examination.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/9/19 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 8-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 8, the specification does not reasonably provide enablement for “determining whether the voltage level of the voltage enable sense line satisfies a threshold; and if the voltage level on the voltage enable sense line satisfies the threshold, then detecting, by the controller,…”.
Claims 9-14 are rejected because they incorporate the deficiencies of claim 8.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (Jeon) US publication no. 2015/0130533.
As per claim 1, Jeon discloses an information handling system [figures 4, 12], comprising: 
a voltage regulator configured to provide an output voltage to power on a device within the information handling system [figures 4, 12; para 42, 48, 54, 113, 138];  and
a controller [control unit 420, 520],  including a voltage enable sense line, the controller configured to: provide a signal to enable the voltage regulator on the voltage enable sense line at a first voltage associated with a first state; monitor a voltage level 
Jeon discloses:
[0042] As described above, the power supply circuit 100 can supply voltages having a plurality of levels to the chipset 101 in the pre-designated order.  The power supply circuit 100 can forcibly discharge charges that remain in the power supply circuit 100 using the enforced discharge unit 130 before power is supplied to the chipset 101 or when power being supplied to the chipset 101 is interrupted.  The power supply circuit 100 can control the order that a voltage is supplied and interrupted to prevent damage and malfunction of chipset internal elements that may be caused by sudden current supply and sudden current interruption.
[0054] The voltage regulate unit 320 includes a first voltage regulator VR1, a second voltage regulator VR2 and a third voltage regulator VR3.  However, this is only an illustration and the number of voltage regulators of the inventive concept is not limited.  For example, the inventive concept can be applied to all power supply circuits having at least two voltage regulators.
[0096] The power supply circuit 410 provides a supply voltage to the chipset 401 and the control unit 420.  The control unit 420 provides a command to the chipset 401 to control whether or not supply voltages having a predetermined level among a plurality of supply voltages being provided to the chipset 401 from the power supply circuit 410 are activated in the chipset 401.  The control unit 420 may be a processing device including a CPU.  
[0097] The power supply device 410 includes a sequence control unit 411, a voltage regulate unit 412 and an enforced discharge unit 413.  
[0098] The sequence control unit 411 controls an operation of the voltage regulate unit 412 using an enable signal.  The sequence control unit 411 can control an applying order between a plurality of supply voltages being input to the chipset 401 using the voltage regulate unit 412.  
[0099] The sequence control unit 411 detects a voltage level of the main power input from the outside.  When the main power reaches a pre-designated voltage detecting level, the sequence control unit 411 generates a detecting signal. The sequence control unit 411 delays the generated detecting signal for a predetermined delay time, and then outputs the delayed detecting signal as an enable signal. 
 [0100] A voltage level of the main power being detected in the sequence control unit 411 and a detecting signal being generated in response to the voltage level of the main power may be one or more.  Delay times corresponding to the .  The sequence control unit 411 outputs signals delayed for different delay times according to a voltage level of the main power as an enable signal using the detecting signals and the delay times set in response to the detecting signals. 
[0101] The voltage regulate unit 412 converts the main power into a plurality of supply voltages having different levels.  The voltage regulate unit 412 includes a plurality of voltage regulators.  Each voltage regulator is inputted with the main power and an enable signal input.  If an enable signal is input, each voltage regulator converts the inputted main power into a supply voltage having a pre-designated voltage level to output the supply voltage. 
[0138] The control unit 520 is provided with power from the power supply circuit 510.  The control unit 520 controls an activation operation of a part of supply voltages with which the power supply circuit 510 provides the chipset 501, for example, a supply voltage being output from the voltage regulator VR3 included in the second group.  The chipset 501 does not use a supply voltage being provided from the voltage regulator VR3 included in the second group till a command is received from the control unit 520.

		As per claim 3, Jeon discloses that the controller includes: an open-drain driver with a pin to provide the signal to enable the voltage regulator [figure 12; para 120, 127, 128]. 
 		As per claim 4, Jeon disclose that the signal to enable the voltage regulator is a logical high level provided by the controller on the voltage enable sense line [figure 12, para 127-128]. 
 		As per claim 5, Jeon discloses that the pin further to receive the voltage level on the voltage enable sense line after the signal to enable the voltage regulator has been provided [figure 12, para 127-128]. 
 		As per claim 6, Jeon inherently discloses that the device is a field-programmable gate array device [para 4, 27]. 
 		As per claim 7, Jeon discloses that the controller is a complex programmable logic device [figures 10-12; para 95, 96]. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (Jeon) US publication no. 2015/0130533 in view of Bauer et al. (Bauer), US patent no. 5530878.
As per claim 2, Jeon fails to explicitly disclose a pulse timer to communication with the voltage regulator, the pulse timer to pull the voltage level on the voltage enable sense line to the second voltage level when activated, wherein the pulse timer is activated in response to a rise in the output voltage from the voltage regulator.
Bauer discloses a pulse timer to communication with the voltage regulator, the pulse timer to pull the voltage level on the voltage enable sense line to the second voltage level when activated, wherein the pulse timer is activated in response to a rise 
It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of Jeon and Bauer because they both disclose a voltage regulate system, the specify teachings of Bauer stated above would have further enhanced the functionality and efficiency of Jeon system to obtain predictable results.  

As to claims 8-14, claims 1-7 basically are the corresponding elements that are carried out the method of operating step in claims 8-14. Accordingly, claims 8-14 are rejected for the same reason as set forth in claims 1-7.
As to claims 16-20 are contained the same limitations as claims 2-7. Therefore, 
same rejection is applied.

10. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mar. 5, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115